DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to the Amendment filed on 5/12/2021. The Applicant has amended independent claim 1 and canceled dependent claims 7 and 8.  However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.
Additionally, Applicant states that “The remaining pending claims all dependent from, and contain all the limitations of, independent claim 1…“. However, claims 15 and 17 are also independent claims.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-3, 5, 6, 10-12, 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abd Elhamid et al., US 2009/0087716, in view of Lai et al., WO 2007/059278.
Regarding claim 1, Abd Elhamid et al., teaches a membrane-electrode assembly (0004; 0033) comprising a barrier layer (microporous layer 42); a catalyst layer (0037: “the electrodes (cathode layer and anode layer) may be catalyst layers”); and a gas diffusion layer (GDL) (0031-
wherein catalyst comprises ionomer membrane and two catalyst layers (anode and cathode) and barrier (microporous layer 42) is positioned on catalyst layer (cathode 38; anode 46), and barrier comprises electrically conductive ceramic material (ruthenium-titanium oxide) (0025; “oxide of titanium and ruthenium”) and non-ionomeric polymer binder is PTFE (0036; 0039).
Abd Elhamid et al., does not teach “the barrier layer is a distinct layer from the gas diffusion layer and from any microporous layers attached to the gas diffusion layer.”
Lai et al., teach a membrane-electrode assembly (abstract) comprising a barrier layer 20, a gas diffusion layer 30, a microporous layer 34, a membrane electrode assembly 10 (composed of anode, cathode, catalysts) (Fig. 1) (pg. 4, lines 10-30).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Lai et al., into the teachings of Abd Elhamid et al., because Lai teaches that “When constructing the electrochemical conversion cell 1, provision should be made to minimize electrical contact resistance between the vapor barrier layer 20, the MEA 10, and the gas diffusion layer 30, regardless of how the vapor barrier layer 20 is incorporated into the structure of the fuel cell” (pg. 4, lines 25-29).
Regarding claims 2 and 18, Abd Elhamid et al., teaches the electrically conductive ceramic
material (ruthenium-titanium oxide (0025)); although Abd Elhamid et al., does not recite that the ceramic material has an electrical conductivity of >0.1 S/cm in air atmosphere, this property would be inherent. It is deemed that the electrical conductivity of >0.1 S/cm in air atmosphere 
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claims 3 and 19, Abd Elhamid et al., teaches the electrically conductive ceramic
material (ruthenium-titanium oxide (0025)); although Abd Elhamid et al., does not recite that the ceramic material has a high acid stability showing a solubility of <10.sup.-3 mol/l upon acidic treatment in 1 M H.sub.2SO.sub.4 at 90.degree. C, this property would be inherent.
It is deemed that a solubility of <10.sup.-3 mol/l is an inherent characteristic and/or property of the ceramic material. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 5, Abd Elhamid et al., teaches the electrically conductive ceramic material is
selected from the group consisting of ruthenium-titanium oxide (0025).
Regarding claim 6, Abd Elhamid et al., teaches the electrically conductive
ceramic material is a conductive oxide supported on a non-conductive oxide
(0025-0026).
Regarding claim 10, although Abd Elhamid et al., does not teach the weight ratio between the conductive material and the polymer binder is in the range of 0.5 to 50 wt. %, based on
the total weight of the dry layer composition, “[W]here the general
conditions of a claim are disclosed in the prior art, it is not inventive to
discover the optimum or workable ranges by routine experimentation.” In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, although Abd Elhamid et al., does not recite a barrier layer having a layer thickness after drying in the range of 0.1 to 100 microns, “[W]here the general

discover the optimum or workable ranges by routine experimentation.” In re
Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Abd Elhamid et al., teaches an electrochemical device (fuel cell: 0001) comprising membrane-electrode assembly (0004; 0033) wherein barrier layer (microporous layer 42, 50) is on both sides (cathode 38; anode 46) of said electrochemical device (Fig. 4).
Regarding claim 20, although Abd Elhamid et al., does not teach the weight ratio between the conductive material and the polymer binder is in the range of 1 to 25 wt.-% based on the total weight of the dry layer composition, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

3.	Claims 15 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abd Elhamid et al., US 2009/0087716.
Regarding claim 15, Abd Elhamid et al., teaches a gas diffusion electrode (0031-0032; 0036)
comprising a carbon-based gas diffusion layer (0031-0032; 0036; gas diffusion layer 40, 48) and a barrier layer (microporous layer 42, 50) which comprises electrically conductive ceramic material (ruthenium-titanium oxide) (0025; “oxide of titanium and ruthenium”) and non-ionomeric polymer binder (binder: PTFE (0036; 0039)) and, wherein a catalyst layer (cathode 38; anode 46) (0037) is coated on the barrier layer (microporous layer 42, 50).

Regarding claim 17, Abd Elhamid et al., teaches an electrochemical device selected from the
group of fuel cells (0014; 0024; 0028-0032), comprising the barrier layer (microporous layer) which comprises electrically conductive ceramic material (ruthenium-titanium oxide) (0025; “oxide of titanium and ruthenium”) and non-ioniomeric polymer binder (binder: PTFE (0036; 0039)).
Thus, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because although Abd Elhamid et al., does not teach a “barrier” layer, it teaches a microporous layer which may act as a barrier layer.


Response to Arguments
4.	Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. Applicant argues that “claim language indicating that the barrier layer is a distinct layer from the gas diffusion layer and from any microporous layers attached to the gas diffusion layer would distinguish the Abd Elhamid reference.” 
However, after further search, it was found that prior art of reference, Lai et al., WO 2007/059278 A2, teaches the amendment “the barrier layer is a distinct layer from the gas diffusion layer and from any microporous layers attached to the gas diffusion layer.” (Fig. 1) (pg. 4, lines 10-30). 


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gallagher et al., US 7374838.
	
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727